Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biopsy device” in claim 1, “processing unit” in claims 1 & 13, and “tissue biopsy system” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0005] states “The biopsy device includes a handle body, a transducer, and a needle”.
Therefore, “biopsy device” has been interpreted to be any hand-held device capable of performing a biopsy including a handle, an ultrasound transducer, and a needle or known equivalents.
Paragraph [0005] states “Provided in accordance with the disclosure is a tissue biopsy system including a biopsy device, a display, and a processing unit in communication with the biopsy device and the display.…The processing unit is configured to identify an area of interest, located in the tissue, based on the ultrasound image and visually indicate the area of interest on the display”.
Therefore, “processing unit” has been interpreted to be a computerized component of the tissue biopsy system capable of identifying and displaying an area of interest or known equivalents.
Paragraph [0005] states “Provided in accordance with the disclosure is a tissue biopsy system including a biopsy device, a display, and a processing unit in communication with the biopsy device and the display”.
Therefore, “tissue biopsy system” has been interpreted to be a system capable of performing a biopsy including the above biopsy device, a display, and a processing unit or known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation “the active sub-region”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 16, 18 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: YES -The claims recite a method of performing a tissue biopsy, and, therefore, are a method.
Step 2A, Prong 1, Judicial Exception: YES -Claim 13 recites the limitation “identifying an area of interest based on the ultrasound image”.  Claim 16 recites the limitation “identifying a sub-region of interest within the area of interest”.  These limitations comprise method steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, and nothing in the claim element precludes the step from practically being performed in the mind.  Thus, the claims recite a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No -Claim 13 recites additional elements such as “receiving, by a processing unit of a tissue biopsy system, an ultrasound image of tissue” and “displaying a first visual indication of the area of interest on a display of the tissue biopsy system”.  Claim 16 recites additional elements such as “displaying a second visual indication of the sub-region of interest on the display”.  These receiving and displaying steps constitute additional elements, and they recite insignificant pre-extra solution activities of data gathering and processing.  Because the claims are recited at a high level of generality, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea to integrate the judicial exception into a practical application.  Thus, the claims are directed to an abstract idea. Claims 18 and 22 merely add details regarding the area or region of interest.  
Step 2B, Inventive Concept: No -The additional elements amount to no more than a means for gathering and processing data.  The gathering and processing of data cannot integrate a judicial exception into a practical application or provide an inventive concept.  Because the receiving and displaying steps remain insignificant pre-extra solution activities, the additional elements, either considered individually or as a whole, do not claim substantially more than the judicial exception and therefore does not confer an inventive concept.  There is no inventive concept in the claims, and thus, they are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grim (US 2017/0303889).
Regarding claim 1, Grim teaches a tissue biopsy system, comprising:
a biopsy device (biopsy device 100, [0064]) including:
a handle body (distal portion 104b, [0064]);
at least one transducer (hand-held ultrasonic probe 104, [0064]) disposed within the handle body ([0064]); and
a needle (needle 120, [0066]) configured to be deployed from the handle body and into tissue ([0066]);
a display (display 106, [0064]) configured to display an ultrasound image of the tissue based on data collected by the at least one transducer ([0064]); and
a processing unit (central processing unit, [0064]) in communication with the biopsy device and the display ([0064]), the processing unit configured to:
identify an area of interest (lesion L, [0073]), located in the tissue, based on the ultrasound image ([0073]); and
visually indicate the area of interest on the display (image of the lesion L’, [0073], Figure 4).
Regarding claim 2, Grim teaches the tissue biopsy system according to claim 1, wherein the display is in operable communication with the processing unit ([0064]).
Regarding claim 3, Grim teaches the tissue biopsy system according to claim 2, wherein the display forms a proximal end portion of the handle body (proximal portion 104a, [0064] & Figure 1).
Regarding claim 4, Grim teaches the tissue biopsy system according to claim 2, wherein the display is remote from the handle body and coupled to a proximal end portion of the handle body (proximal portion 104a, [0064] & Figure 1).
As illustrated in Figure 1, the display 106 occupies the proximal portion of the device, while the distal portion represents the handle of the device.  Based on this, the display can be considered remote from the handle body.
Regarding claim 12, Grim teaches the tissue biopsy system according to claim 1, wherein the area of interest is a tumor ([0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grim, as applied to claim 1, above, in view of Gleich (US 2020/0250829) and Chang (US 2014/0200452).
Regarding claim 5, Grim teaches the tissue biopsy system according to claim 1, and Grim teaches identifying the area of interest ([0073]).
However, Grim fails to disclose that the processing unit applies at least one radiomic transformation on the ultrasound image, and processes the transformed image with a segmentation algorithm.
Gleich teaches that the processing unit applies at least one radiomic transformation on the ultrasound image ([0005] & [0041]), and processes the transformed image with a segmentation algorithm (segmentation algorithm, [0007]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim such that the processing unit applies at least one radiomic transformation on the ultrasound image, and processes the transformed image with a segmentation algorithm, as taught by Gleich.  Analyzing image data using radiomics allows for a cancer diagnosis to be made significantly earlier than other diagnostic methods.  Additionally, the use of a segmentation algorithm allows for the tumor to be visually separated from healthy tissue, an important step in the treatment of the tumor.
However, Grim in view of Gleich fail to disclose that the processing unit visually indicates the area of interest by displaying a line defining a border of the area of interest on the display.
Chang teaches that the processing unit visually indicates the area of interest (ROI, [0068]) by displaying a line defining a border (contour 250, [0068]) of the area of interest on the display ([0068] & Figure 3).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim and Gleich such that the processing unit visually indicates the area of interest by displaying a line defining a border of the area of interest on the display, as taught by Chang.  This communicates the data derived by the segmentation algorithm to the operator, allowing them to visually understand where the tumor is located in the patient’s body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grim, as applied to claim 1, above, in view of Hangiandreou (US 2005/0283076).
Regarding claim 6, Grim teaches the tissue biopsy system according to claim 1.
However, Grim fails to disclose that the processing unit is further configured to identify a sub-region of interest within the area of interest.
Hangiandreou teaches (Figure 5) the processing unit is further configured to identify a sub-region (lesion ROI 212, [0038]) of interest within the area of interest (manually marked boundary 210, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim such that the processing unit is further configured to identify a sub-region of interest within the area of interest, as taught by Hangiandreou.  Relating to biopsies, identifying a sub-region within the area of interest allows for a particular tissue sample target for the biopsy to be identified within the lesion, resulting in a more effective procedure.
Claims 7-8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Hangiandreou, as applied to claim 6, above, in further view of Gleich.
Regarding claims 7-8, Grim in view of Hangiandreou teach the tissue biopsy system according to claim 6, and Hangiandreou further teaches that in identifying the sub-region of interest, the processing unit provides a visual indication of the sub-region of interest, wherein the visual indication of the sub-region of interest includes displaying a line (212, Figure 5) defining a border of the sub-region of interest ([0038]), and wherein the sub-region of interest is at least one of a necrotic sub-region or an active sub-region ([0038]).
The sub-region of interest (lesion ROI 212) is continuous with the lesion, implying that it, along with the lesion, are active tissue.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system taught by Grim such that, in identifying the sub-region of interest, the processing unit provides a visual indication of the sub-region of interest, wherein the visual indication of the sub-region of interest includes displaying a line defining a border of the sub-region of interest, and wherein the sub-region of interest is at least one of a necrotic sub-region or an active sub-region, as taught by Hangiandreou.  This allows the operator to visually understand where the sub-region is located in regards to the tumor, useful when determining which the area is to be excised by the biopsy device.
However, Grim in view of Hangiandreou fail to disclose that the processing unit applies at least one radiomic transformation on the ultrasound image, and processes the transformed image with a segmentation algorithm.
Gleich teaches that the processing unit applies at least one radiomic transformation on the ultrasound image ([0005] & [0041]), and processes the transformed image with a segmentation algorithm (segmentation algorithm, [0007]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim such that the processing unit applies at least one radiomic transformation on the ultrasound image, and processes the transformed image with a segmentation algorithm, as taught by Gleich.  Analyzing image data using radiomics allows for a cancer diagnosis to be made significantly earlier than other diagnostic methods.  Additionally, the use of a segmentation algorithm allows for the tumor to be visually separated from healthy tissue, an important step in the treatment of the tumor.
Regarding claim 10, Grim in view of Hangiandreou and Gleich teach the tissue biopsy system according to claim 7, and Grim further teaches that the processing unit is further configured to identify a biopsy-target area within the area of interest ([0073]) and visually indicate the biopsy-target area on the display (Figure 4).
Here, illustrating the projected needle pathway P on the display relates to a biopsy-target area, as the biopsy device will excise the tissue at the terminus of the needle pathway.
Hangiandreou further teaches identifying an active sub-region ([0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim to include identifying an active sub-region, as taught by Hangiandreou.  Relating to biopsies, identifying a sub-region within the area of interest allows for a particular tissue sample target for the biopsy to be identified within the lesion, resulting in a more effective procedure.
Regarding claim 11, Grim in view of Hangiandreou and Gleich teach the tissue biopsy system according to claim 7, and Hangiandreou further teaches that the processing unit is further configured to overlay the visual indication of the sub-region of interest over the ultrasound image on the display ([0038] & Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Grim such that the processing unit is further configured to overlay the visual indication of the sub-region of interest over the ultrasound image on the display, as taught by Hangiandreou.  This allows the operator to easily recognize the location of the sub-region of interest by looking at the ultrasound image.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Hangiandreou and Gleich, as applied to claim 7, above, in further view of Chang.
Regarding claim 9, Grim in view of Hangiandreou and Gleich teach the tissue biopsy system according to claim 7.
However, Grim in view of Hangiandreou and Gleich fail to disclose that the visual indication of the sub-region of interest further includes at least one of highlighting sub-regions of interest or applying discrete shading to each type of sub-region of interest.
Chang teaches that the visual indication of the sub-region of interest (identification mark 240a, [0059]) further includes at least one of highlighting sub-regions of interest or applying discrete shading to each type of sub-region of interest (“a bright color such as blue, green, or red is used to color the identification mark 240a”, [0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim in view of Hangiandreou and Gleich such that the visual indication of the sub-region of interest further includes at least one of highlighting sub-regions of interest or applying discrete shading to each type of sub-region of interest, as taught by Chang.  This allows the operator to easily recognize the location of the sub-region of interest by looking at the ultrasound image.
Claims 13, 15-16, 18-19, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Hangiandreou.
Regarding claims 13 & 15, Grim teaches a method of performing a tissue biopsy, the method comprising:
receiving, by a processing unit (central processing unit, [0064]) of a tissue biopsy system (biopsy device 100, [0064]), an ultrasound image of tissue ([0064]); and
identifying an area of interest (lesion L, [0073]) based on the ultrasound image ([0073]).
However, Grim fails to disclose displaying a first visual indication of the area of interest on a display of the tissue biopsy system.
Hangiandreou teaches displaying a first visual indication of the area of interest (manually marked boundary 210, [0038]) on a display (display system 17, [0016]) of the system ([0038] & Figure 5), wherein displaying the first visual indication includes displaying a line defining a border of the area of interest ([0038] & Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Grim to include displaying a first visual indication of the area of interest on a display of the tissue biopsy system, wherein displaying the first visual indication includes displaying a line defining a border of the area of interest, as taught by Hangiandreou.  Displaying a line defining a border of the area of interest hopes communicate to the operator positional information of the lesion or relative to the patient’s anatomy.
Regarding claims 16 & 18, Grim in view of Hangiandreou teach the method according to claim 13, and Hangiandreou further teaches:
identifying a sub-region of interest (lesion ROI 212, [0038]) within the area of interest ([0038] & Figure 5); and
displaying a second visual indication of the sub-region of interest on the display ([0038] & Figure 5), wherein the sub-region of interest within the area of interest is at least one of a necrotic sub-region or an active sub-region ([0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Grim to include identifying a sub-region of interest within the area of interest; and displaying a second visual indication of the sub-region of interest on the display, wherein the sub-region of interest within the area of interest is at least one of a necrotic sub-region or an active sub-region, as taught by Hangiandreou.  This allows the operator to visually understand where the sub-region is located in regards to the tumor, useful when determining which the area is to be excised by the biopsy device.
Regarding claim 19, Grim in view of Hangiandreou teach the method according to claim 16, and Hangiandreou further teaches that displaying the first visual indication includes displaying a line defining a border of the area of interest (210, Figure 5), and displaying the second visual indication includes displaying a line defining a border of the sub-region of interest (212, Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Grim such that displaying the first visual indication includes displaying a line defining a border of the area of interest, and displaying the second visual indication includes displaying a line defining a border of the sub-region of interest, as taught by Hangiandreou.  This allows the operator to easily recognize the locations of the area of interest and sub-region of interest by looking at the ultrasound image.
Regarding claim 21, Grim in view of Hangiandreou teach the method according to claim 16, and Hangiandreou further teaches overlaying the first visual indication and the second visual indication over the ultrasound image (Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Grim to include overlaying the first visual indication and the second visual indication over the ultrasound image, as taught by Hangiandreou.  This allows the operator to easily recognize the locations of the area of interest and sub-region of interest by looking at the ultrasound image.
Regarding claim 22, Grim in view of Hangiandreou teach the method according to claim 13, and Grim further teaches that the area of interest is a tumor ([0073]).
Claims 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Hangiandreou, as applied to claims 13 & 16, above, in further view of Gleich.
Regarding claim 14, Grim in view of Hangiandreou teach the method according to claim 13.
However, Grim in view of Hangiandreou fail to disclose that identifying the area of interest includes applying at least one radiomic transformation on the ultrasound image, and processing the transformed image with a segmentation algorithm.
Gleich teaches that identifying the area of interest includes applying at least one radiomic transformation on the ultrasound image ([0005] & [0041]), and processing the transformed image with a segmentation algorithm (segmentation algorithm, [0007]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Grim in view of Hangiandreou such that identifying the area of interest includes applying at least one radiomic transformation on the ultrasound image, and processing the transformed image with a segmentation algorithm, as taught by Gleich.  Analyzing image data using radiomics allows for a cancer diagnosis to be made significantly earlier than other diagnostic methods.  Additionally, the use of a segmentation algorithm allows for the tumor to be visually separated from healthy tissue, an important step in the treatment of the tumor.
Regarding claim 17, Grim in view of Hangiandreou teach the method according to claim 16.
However, Grim in view of Hangiandreou fail to disclose that identifying the area of interest includes applying at least one radiomic transformation on the ultrasound image, and processing the transformed image with a segmentation algorithm.
Gleich teaches that identifying the area of interest includes applying at least one radiomic transformation on the ultrasound image ([0005] & [0041]), and processing the transformed image with a segmentation algorithm (segmentation algorithm, [0007]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Grim in view of Hangiandreou such that identifying the area of interest includes applying at least one radiomic transformation on the ultrasound image, and processing the transformed image with a segmentation algorithm, as taught by Gleich.  Analyzing image data using radiomics allows for a cancer diagnosis to be made significantly earlier than other diagnostic methods.  Additionally, the use of a segmentation algorithm allows for the tumor to be visually separated from healthy tissue, an important step in the treatment of the tumor.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Hangiandreou, as applied to claim 16, above, in further view of Chang.
Regarding claim 20, Grim in view of Hangiandreou teach the method according to claim 16.
However, Grim in view of Hangiandreou fail to disclose that displaying the second visual indication includes at least one of highlighting the sub-region of interest or applying discrete shading to each type of sub-region of interest.
Chang teaches that displaying the second visual indication (identification mark 240a, [0059]) includes at least one of highlighting the sub-region of interest or applying discrete shading to each type of sub-region of interest (“a bright color such as blue, green, or red is used to color the identification mark 240a”, [0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Grim in view of Hangiandreou and Gleich such that displaying the second visual indication includes at least one of highlighting sub-regions of interest or applying discrete shading to each type of sub-region of interest, as taught by Chang.  This allows the operator to easily recognize the location of the sub-region of interest by looking at the ultrasound image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793